Citation Nr: 0414169	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  00-02 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the residuals of a 
stomach disorder, to include ulcers.


REPRESENTATION

Appellant represented by:	R.D. Marcinkowski, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 

INTRODUCTION

The veteran had active service from September 1966 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, that denied the claim for service 
connection for duodenal ulcer with gastric outlet 
obstruction.  The veteran timely perfected an appeal of this 
determination to the Board.  In December 2003, the veteran 
testified before the undersigned Veterans Law Judge at a 
Board hearing in Philadelphia, Pennsylvania.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
and his representative if further action is required on his 
part.  


REMAND

Fulfillment of the statutory duty to assist under the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002), requires VA to 
provide a medical examination when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination or opinion is necessary to make a decision on the 
claim when the record (1) contains competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability, (2) indicates that the 
disability or symptoms may be associated with the claimant's 
active duty, and (3) does not contain sufficient medical 
evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. 3.159(c)(4) (2003).

Since the underlying etiological basis for the residuals of a 
stomach disorder, to include ulcers, in the record on appeal 
has been called into question, the RO should schedule the 
veteran for a VA examination, to include a medical opinion as 
to whether any current residuals are related to the veteran's 
service.  The attention of the examiner should be directed to 
the service medical records, which contain relevant 
information pertaining to the veteran's symptoms and history.

Additionally, a review of the record reveals that the veteran 
submitted additional evidence concerning this appeal after 
the issuance of an April 2002 supplemental statement of the 
case.  This additional evidence has not been considered by 
the RO, and was not accompanied by a waiver of initial RO 
consideration.  To ensure due process, the Board finds that a 
remand is necessary for the issuance of a supplemental 
statement of the case.  See Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. 
§ 19.31 (2003).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should schedule the veteran 
for a VA examination to determine the 
nature, extent, and etiology of any 
residuals of a stomach disorder, to 
include ulcers, found.  The veteran's 
claims file, to include this Remand, 
should be made available to and reviewed 
by the examiner.  All indicated tests 
should be performed and all findings 
should be reported in detail.  

If any residuals of a stomach disorder, 
to include ulcers, are found, the 
examiner, based on examination findings, 
medical principles, and historical 
records, including service medical 
records, should specifically state 
whether the veteran's current residuals 
are related to service or due to other 
causes, including the reported recurring 
stomach trouble since age 14.  If the 
latter, the examiner should indicate 
whether there was any increase in 
severity during service and, if so, 
whether such was beyond the natural 
progression of the disorder.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

2.  Thereafter, the RO should re-
adjudicate the claim of entitlement to 
service connection for the residuals of a 
stomach disorder, to include ulcers.  
This review should include consideration 
of the pertinent evidence received since 
the April 2002 supplemental statement of 
the case.  

3.  If such determination remains 
unfavorable, the veteran and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) that summarizes the pertinent 
evidence and reflects the reasons and 
bases for the decision reached.  The 
veteran and his representative should be 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



